2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 1 of 28 Page 1
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 2 of 28 Page 2
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 3 of 28 Page 3
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 4 of 28 Page 4
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 5 of 28 Page 5
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 6 of 28 Page 6
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 7 of 28 Page 7
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 8 of 28 Page 8
                                          of 28
2:21-cr-00506-CRI  *SEALED*Date
        2:21-cr-00506-CRI    Date   Filed
                                Filed     08/11/21Entry
                                       09/01/21      Entry Number
                                                        Number 53 3 *SEALED*
                                                                     Page 9 of 28 Page 9
                                          of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      10 of 28 Page
                                      10 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      11 of 28 Page
                                      11 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      12 of 28 Page
                                      12 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      13 of 28 Page
                                      13 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      14 of 28 Page
                                      14 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      15 of 28 Page
                                      15 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      16 of 28 Page
                                      16 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      17 of 28 Page
                                      17 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      18 of 28 Page
                                      18 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      19 of 28 Page
                                      19 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      20 of 28 Page
                                      20 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      21 of 28 Page
                                      21 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      22 of 28 Page
                                      22 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      23 of 28 Page
                                      23 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      24 of 28 Page
                                      24 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      25 of 28 Page
                                      25 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      26 of 28 Page
                                      26 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      27 of 28 Page
                                      27 of 28
2:21-cr-00506-CRI *SEALED*
      2:21-cr-00506-CRI  DateDate
                             FiledFiled 08/11/21
                                   09/01/21    EntryEntry Number
                                                     Number  53 3Page
                                                                  *SEALED*
                                                                      28 of 28 Page
                                      28 of 28
